         Case 1:20-cv-03710-PAE Document 79 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GLENN A. PRATT,

                             Plaintiff and Counterclaim-              20 Civ. 3710 (PAE)
                             Defendant,
                                                                            ORDER
                       -v-

ATALIAN GLOBAL SERVICES INC.,
and ATALIAN US NEW ENGLAND, LLC,

                             Defendants and Counterclaim-
                             Plaintiffs.


PAUL A. ENGELMAYER, District Judge:

       The Court yesterday held a conference at which it resolved the parties pending discovery

disputes. Dkts. 76–77. The Court’s decisions on the issues raised are reflected on the transcript

of that conference. The Clerk of Court is respectfully directed to terminate the motion pending

at docket 76.

       SO ORDERED.


                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 22, 2021
       New York, New York
